Citation Nr: 1758757	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran was exposed to in-service acoustic trauma while serving in combat in the Republic of Vietnam.

2.  The Veteran's current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he had in-service exposure to significant acoustic trauma while in combat in Vietnam; and that this exposure caused his current bilateral hearing loss. 

The current medical evidence of record, including the July 2012 VA audiological examination report, shows that the Veteran has a current bilateral hearing loss disability for VA compensation purposes in accord with 38 C.F.R. § 3.385.  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, the Veteran's service records and DD Form 214 shows that the Veteran's military occupational specialty was armor crewman, identified as having a high probability of exposure to noise, and received the Combat Infantryman Badge for his service in combat.  The Veteran has reported that he was exposed to artillery noise including the operation of machine guns, tank fire, and mortar loader.  The Board finds that the Veteran was exposed to significant in-service acoustic trauma while in combat in Vietnam.  38 U.S.C. § 1154 (b).  Therefore, the first and second elements of service connection are met.

The remaining question is whether there is a causal relationship between the current bilateral hearing loss; and his in-service noise exposure.

In this respect, the July 2012 VA examiner provided a negative nexus opinion.  The examiner opined that the hearing loss was not at least as likely as not related to active service.  The examiner's rationale noted the normal audiograms completed during active service and no hearing loss on separation from active service.  However, the examiner's opinion is entitled to little probative value as the examiner did not appear to consider that evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran submitted a private medical treatment record dated in March 2014 wherein the Veteran's private audiologist indicated that the Veteran had military noise exposure hearing loss.  

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.  In doing so, the Board acknowledges the Veteran's statements regarding his in-service noise exposure during combat, the absence of significant noise exposure following active service and his post-service occupation as a barber, and the long-standing nature of his hearing loss, which the Veteran is competent to report.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Further, the Board notes that while the private audiologist did not provide an opinion in terms of probability, the Board finds that the evidence is probative in identifying the Veteran's hearing loss as military noise exposure hearing loss.  The Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.  The Board will resolve the benefit of the doubt in favor of the Veteran and finds that bilateral hearing loss is related to active service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


